Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 18, 2019

                             No. 04-19-00039-CR & 04-19-00040-CR

                                    Darrell Wayne MOFFETT,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court No. B1779 & B1780
                           Honorable Rex Emerson, Judge Presiding

                                          ORDER
       We grant the State’s motions to consolidate appeal numbers 04-19-00039-CR and 04-19-
00040-CR, and order these appeals are consolidated. See, e.g., Katzenmaier v. State, No. 04-18-
00173-CR, 2018 WL 2694462, at *1 (Tex. App.—San Antonio June 6, 2018, no pet.) (mem. op.)
(per curiam) (consolidating appeals “[i]n the interest of efficient administration of [the] court’s
docket”).

        We order the parties to file all future motions, briefs, and other pleadings as if the appeals
were one, but to put both appeal numbers in the style of the case. See TEX. R. APP. P. 9.4(g)
(requiring a filed document’s front cover to contain “the case number”). However, the record
filed in each appeal will remain separate and, if supplementation of the record becomes
necessary, the supplemental material must be filed in the appeal to which it applies. The court
will dispose of both appeals in the same judgment, opinion, and mandate.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2019.

                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court